Citation Nr: 1225874	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957; and from October 1957 to October 1973.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In September 2011, the appellant submitted additional evidence with a waiver of RO initial consideration.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDING OF FACT

The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death, he was not continuously rated as totally disabled for the five-year period after his discharge from service, and he was never a prisoner of war.


CONCLUSION OF LAW

The basic criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the appellant's DIC claim under 38 U.S.C.A. § 1318, the only issue being disposed of at this time, VCAA notice is not found to be required.  Indeed, such claim, as discussed below, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis 

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22 (2011). 

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; or, (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22. 

The only possible means of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  The Veteran died in January 2008.  At the time of his death, service connection was in effect for hypertension evaluated as 10 percent; hiatal hernia evaluated as 10 percent; right shoulder condition evaluated as 10 percent; hearing loss with tinnitus evaluated as 0 percent; and anxiety reaction evaluated as 0 percent, all effective from November 1, 1973.  The overall combined evaluation for service connected disabilities was 30 percent.  Thus, the Veteran was not rated as totally disabling for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death.  

Second, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22. 

Third, the next question for consideration is whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  The appellant's statements on appeal do not raise any challenges as to the propriety of the Veteran's ratings during his lifetime.  Thus, the Board finds that neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time, during his lifetime.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  Accordingly, the appellant has not established a valid claim of CUE at this time. 

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records, nor has the appellant raised that issue during the course of her appeal. 

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318. In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

Unfortunately, this matter must be remanded for further development, for the reasons explained below.

At the outset, the appellant has not been provided with a notice letter fully compliant with the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), regarding claims for VA death benefits.  In particular, the RO sent the appellant a notice letter in February 2008, but this communication did not notify her of the disabilities for which the Veteran was service-connected at the time of his death. 

As noted, the record shows that the Veteran died in January 2008.  According to the Certificate of Death, the immediate cause of death was Creutzfeldt-Jakob Disease.  

During his lifetime, the Veteran was service-connected for hypertension, hiatal hernia, hearing loss and tinnitus, right shoulder disability, and anxiety reaction.  

The appellant contends, both in her written statements and in her hearing testimony that the Veteran's death was due in part to the monkey brains he injested while in survival school in the Philippines/Vietnam.  Moreover, the appellant testified that the Veteran became a strict vegetarian in 1974.  Furthermore, she indicated, that she was aware of other widows whose husbands had gone through the same training as her husband, who also contacted and subsequently died from Creutzfeldt - Jakob disease.  

In support of her claim, the appellant submitted (forwarded to her) documentation from the widow of W. A. H.  Such documentation notes that the W. A. H. also died of Creutzfeldt - Jakob disease and that it was found that his ingestion of monkey brains ultimately led to the disease and his subsequent death.  The appellant testified that W.A.H. and her husband served in the same unit.  Significantly, the Veteran's service personnel records are not associated with the claims file.  Such records should be obtained on remand. 

As the issue raised is primarily a medical question (i.e., whether or not the Veteran's ingestion of monkey brains while in survival training led to the disease which ultimately resulted in his death), a VA medical opinion should be obtained in order to allow the Board to adequately adjudicate this claim.  See 38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following:

1. The AMC/RO should obtain the Veteran's service personnel file and associate it with the claims folder.  Any negative search result should be noted in the record and communicated to the appellant.  Additionally, the appellant should receive notification that is in full compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. Upon completing the above-requested development, the AMC/RO should undertake any further development warranted by the record.  Then, the AMC/RO should forward the entire claims file, including a copy of this remand, for review by an appropriate VA physician for preparation of an opinion.

The physician is asked to review the pertinent evidence and first opine whether the Veteran's Creutzfeldt - Jakob disease should have been service-connected at the time of his death.  In other words, the examiner should state whether it is at least as likely as not (50 percent or better probability) that such disease was incurred during service as a result of ingesting contaminated meat.  For the purposes of this inquiry the examiner is asked to accept as true that the Veteran ingested contaminated meat or animal brain matter during his active service.  The examiner is also asked to consider the fact that another service member, who appears to have served at the same time and in the same unit as the Veteran, developed spongioform encephalopathy from contaminated meat.  

The physician should prepare a report setting forth all determinations, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the physician offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claims file, including the post-service medical records, as indicated.

3. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


